El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
La acusación imputó al apelante en este caso que el 12 de julio de 1924 tuvo actos carnales con la joven María Josefa Rodríguez, que no es su esposa, a la fuerza y contra su voluntad y habiendo sido declarado culpable por un ju-rado del delito de violación interpuso esta apelación en la que alega como único motivo para la revocación de la sentencia condenatoria que ésta es contraria a las pruebas y a dere-cho porque no se probó la comisión del delito y porque la declaración de dicha joven no fue corroborada.
La declaración de esa joven en el juicio acusa al apelante de haber tenido actos carnales con ella en la noche de ese día por la fuerza y produciéndole golpes, y aunque ella había declarado anteriormente ante el gran jurado en el sentido de que voluntariamente había tenido esos actos con *285el acusado, manifestó sin embargo qne eso no era la verdad y qne lo había dicho por instigación de nn pariente del acu-sado. El pequeño jurado qne conoció del juicio tenía que decidir si a pesar de esa declaración anterior daba crédito a lo declarado ante él por dicha joven, y lo hizo dando crédito a su última declaración y como estaba en mejores condicio-nes que nosotros para decidir ese conflicto, pues oyó su de-claración, no podemos declarar qne cometiera nn error ma-nifiesto en tal decisión. En igual situación nos encontramos en cnanto al conflicto entre lo declarado por dicha joven y por el acusado, quien manifestó que esos actos los había tenido con la joven en varias ocasiones anteriores pero no esa noche, y siempre con su consentimiento.
La cuestión más importante en este caso es si la declaración de la perjudicada ha sido corroborada, como exige el artículo 250 del Código de Enjuiciamiento Criminal en esta clase de delitos.
Desde luego que no hubo ningún testigo presencial, pero un médico declaró que .reconoció a la joven la que tenía gol-pes en su cuerpo, y estaba desflorada aunque no reciente-mente, habiendo declarado otras personas que el acusado es-taba en otra casa en un velorio y salió de allí sintiéndose al poco rato un grito, como si fuera en la casa de dicha joven, y que pocos momentos después se dirigieron a dicha casa en la que encontraron a la expresada joven llorando y les manifestó que el acusado había abusado de ella. La decla-ración del médico corrobora la declaración de la perjudicada en cuanto a los golpes que recibió esa noche, pero ¿está co-rroborada por otra evidencia en cuanto a relacionar al acu-sado con el delito? La única evidencia sobre este particular son las manifestaciones que según algunos testigos ella les hizo con respecto al acusado pocos momentos después de realizado el hecho, evidencia que es suficiente corrobora-ción de la declaración de la mujer en cuanto a la comisión del delito por el acusado, según hemos declarado en el caso de El Pueblo v. Ruiz, 18 D.P.R. 606. En 22 R.C.L. 1212, *286No. 47, se dice que si bien es regia general que la declara-ción de nn testigo no pnede ser corroborada o confirmada por prueba de que el testigo expuso los mismos becbos tes-tificados en la corte en alguna ocasión sin estar bajo juía-mento, sin embargo, existe una excepción para los delitos de violación y de ataque para cometer ese delito, siendo uná-nime las cortes en sostener que puede ser demostrado -por la declaración de la perjudicada o de otros testigos que ella se quejó del agravio prontamente después de su comisión, siendo tal prueba generalmente admisible solamente en co-rroboración de su declaración y no como prueba indepen-diente del delito imputado. Véase también 33 Cyc. 1463.
Incidentalmente alega el apelante que no es suficiente la instrucción de la corte al jurado sobre corroboración de la declaración de la ofendida, pero la hemos examinado y a nuestro juicio es suficiente.

Confirmada.